Citation Nr: 9901122	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-43 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel

INTRODUCTION

The veteran had active service from February 1959 to February 
1961.  

The appeal arises from a rating decision dated in July 1993 
in which the Regional Office (RO) granted a 100 percent 
rating under the provisions of 38 C.F.R. § 4.30 (1998) for 
lateral instability of the left knee, moderate with atrophy, 
disuse of the thigh and calf, and post-operative arthroscopic 
surgery, and denied a higher evaluation for that disability 
under the provisions of Diagnostic Code 5257.  The veteran 
subsequently perfected an appeal of that decision; and the 
Board of Veterans' Appeals (Board) remanded the case in 
October 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that an increased evaluation 
is warranted for his left knee disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to a higher 
evaluation for lateral instability of the left knee.  It is 
also the decision of the Board that the record supports the 
claim for entitlement to a separate compensable evaluation 
for arthritis of the left knee with limitation of motion.  




FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veterans left knee disability is productive of no 
more than moderate instability and mild laxity.  

3.  The veteran has arthritis of the left knee which is 
productive of no more than limitation of extension to 5 
degrees and limitation of flexion to 120 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lateral instability of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
Part 4, Diagnostic Code 5257 (1998).

2.  The criteria for a 10 percent evaluation for arthritis of 
the left knee with limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Part 4, Diagnostic Codes 5003, 5010, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claim for entitlement to an 
increased evaluation for the veterans service-connected left 
knee disability is well-grounded within the meaning of 38 
U.S.C.A. § 5107, that is, the claim is plausible, meritorious 
on its own or capable of substantiation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the Department of Veterans Affairs (VA) has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected left knee disability may 
be briefly described.  The veteran had left knee complaints 
in service, and his separation medical examination in 
November 1960 revealed unstable ligaments of the left knee.  
In a rating decision dated in May 1961, the RO granted 
service connection for lateral instability of the left knee 
and assigned a 10 percent evaluation for that disability, 
effective in February 1961, under the VA Schedule of Rating 
Disabilities.  In a December 1966 rating decision, the RO 
granted a 20 percent rating for lateral instability of the 
left knee with moderate atrophy of disuse of the thigh and 
calf, effective in December 1966.  38 C.F.R. Part 4.

The Board notes that the veteran underwent arthroscopy of the 
left knee with partial lateral meniscectomy in May 1993 and 
that he was awarded a temporary 100 percent rating from May 
3, 1993 through June 30, 1993, under the provisions of 
38 C.F.R. § 4.30.  As the veteran was receiving a 100 percent 
rating for the purposes of convalescence, the Board will 
focus on the evidence prior to and after the period during 
which the temporary total rating was assigned.  The Board 
also notes that, prior to and after the May 1993 surgery, the 
RO has rated the veterans service-connected left knee 
disability as 20 percent disabling under the provisions of 
Diagnostic Code 5257.  

Under Diagnostic Code 5257, a knee disability is evaluated on 
the basis of the degree of other impairment, including 
recurrent subluxation or lateral instability, produced by 
that disability.  Slight impairment of the knee warrants a 10 
percent evaluation, moderate impairment warrants a 20 percent 
evaluation, and severe impairment warrants a 30 percent 
evaluation.  38 C.F.R. Part 4.  

A VA outpatient treatment record dated in April 1993 shows 
that there was 1+ varus instability and mild varus deformity.  
A June 1996 VA examination revealed that the knee was stable 
to anterior and posterior drawer and Lachman; however, there 
was some significant lateral laxity.  This was associated 
with pain in the lateral joint line.  Significantly, in the 
diagnosis , the examiner described the degree of lateral 
ligamentous laxity present as mild.  The Board also notes 
that the veterans gait revealed that he was antalgic, 
favoring the left, and there was no change whether he had his 
brace on or off.  However, the veteran reported that he felt 
more stable when he wore the brace and he used a cane in his 
right hand. 

Another VA examination in February 1998 revealed that the 
knee was stable to varus stress and valgus stress, and there 
was an opening up of about 5 mm, equal to the right side.  
The knee was also stable to anterior drawer and posterior 
drawer and Lachman test with a good end point.  

At the RO hearing in May 1994, the veteran testified that his 
knee sometimes went to one side and that he completely lost 
the strength in that knee, especially when he would get into 
a car.  He added that the knee buckled when he walked.  

Based on the medical findings discussed above, which the 
Board finds more probative than the veterans testimony and 
contentions regarding the degree of any instability caused by 
the service-connected left knee disability, the Board finds 
that his service-connected left knee disability is productive 
of no more than moderate impairment of the knee under the 
provisions of Diagnostic Code 5257.  Significantly, there was 
1+ varus instability prior to the May 1993 knee surgery, the 
veteran uses a brace and a cane, and there was ligamentous 
laxity in June 1996; however, the degree of laxity was 
described as mild.  Moreover, there was no instability of the 
left knee noted on the VA examinations in June 1996 and 
February 1998.  Therefore, the Board finds that no more than 
a 20 percent rating under Diagnostic Code 5257 is warranted.  
38 C.F.R. § 4.7.  

The Board also notes that arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  X-rays of the left knee associated with the 
February 1998 VA examination, discussed below, revealed mild 
degenerative joint disease.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010.  When the limitation of 
motion is noncompensable, a rating of 10 percent will be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  38 C.F.R. Part 4.  

Limitation of flexion of the leg is evaluated under 
Diagnostic Code 5260.  Flexion limited to 60 degrees warrants 
a noncompensable evaluation; and flexion limited to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
extension of the leg is evaluated under Diagnostic Code 5261.  
Extension limited to 5 degrees warrants a noncompensable 
evaluation; and extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. Part 4.  

According to an April 1993 VA outpatient treatment record, 
prior to the veterans May 1993 left knee surgery, there was 
full range of motion, no effusion, and mild lateral joint 
line tenderness.  The June 1996 VA examination revealed no 
swelling and moderate patellofemoral crepitus.  There was 
minimal medial joint line pain.  Range of motion of the left 
knee was from 0 degrees of extension to 120 degrees of 
flexion.  Another VA examination in February 1998 revealed 
active range of motion from approximately 5 degrees of 
extension to approximately 130 degrees of flexion and passive 
range of motion from 0 degrees of extension to approximately 
140 degrees of flexion.  The examiner also reported that 
normal full range of motion of the knee was from 0 degrees of 
extension to 140 degrees of flexion.  

Thus, the criteria for a compensable evaluation under 
Diagnostic Code 5260 for limitation of flexion and the 
criteria for a compensable evaluation under Diagnostic 
Code 5261 for limitation of extension are not met based on 
the results of both active and passive range of motion 
studies.  38 C.F.R. Part 4.  

The Board also notes that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee 
and there is also X-ray evidence of arthritis, as in this 
case, and limitation of motion severe enough to warrant a 
zero-percent rating under Diagnostic Code 5260 or 5261, a 
separate rating is available under Diagnostic Code 5003 or 
5010.  VA O.G.C. Prec. Op. No.9-98 (August 14, 1998).  As 
noted above, the February 1998 VA examination revealed that 
extension of the left knee was limited to 5 degrees.  Thus, 
the criteria for a noncompensable evaluation under Diagnostic 
Code 5261 are met; and a separate rating under the provisions 
of Diagnostic Code 5003 for arthritis with limitation of 
motion is warranted in this case.  38 C.F.R. Part 4.  

The Board also notes that a disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  




As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e) Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f) Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

Additionally, with any form of arthritis, painful motion is 
an important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

As noted above, the April 1993 VA outpatient treatment record 
shows that there was full range of motion and that lateral 
joint line tenderness was described as mild. The veteran 
testified in May 1994 that the atrophy was becoming worse.  
However, while the June 1996 VA examination revealed 
significant atrophy of the quadriceps and gastrocnemius, the 
examiner related that the atrophy had been previously 
documented and that there appeared to be no change from 
previous examinations.  Additionally, examination revealed no 
swelling, and patellofemoral crepitus was described as 
moderate.  Medial joint line pain was described as mild.  
While the veteran wore a brace and used a cane, the Board 
finds it significant that he was still able to move his left 
knee from 0 degrees of extension to 120 degrees of flexion.  
Furthermore, motor examination revealed 4/5 strength in the 
quadriceps, hamstrings, and gastrocnemius.  

At the RO hearing in May 1994, the veteran testified that he 
experienced a severe pain in his left knee when he had to 
stand for more than 5 minutes.  Additionally, the veteran 
related that he would experience swelling of the knee when he 
continued to stand.  However, even with pain, the veterans 
active range of motion did not meet the criteria for a 
compensable rating for limitation of flexion or limitation of 
extension in February 1998.  Also, the February 1998 VA 
examiner related that the veterans knee pain limited his 
activities and felt that the veteran had a left meniscal tear 
that was very aggravating and recommended that the veteran 
undergo repeat arthroscopic surgery, noting that, after such 
surgery, the veteran should be able to be more active.  
However, the examiner related that the degree of limitation 
on the veterans activities produced by his left knee 
disability was slight; and the Board finds that opinion very 
probative, and more probative than the veterans testimony 
and contentions, in determining that a higher rating is not 
warranted for functional impairment.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5260, 5261. 

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VAs Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to a higher evaluation under Diagnostic 
Code 5257 and a higher evaluation for arthritis with 
limitation of motion and functional impairment.  


ORDER

An increased evaluation for lateral instability of the left 
knee is denied.  

A separate evaluation of 10 percent for arthritis of the left 
knee with limitation of motion is granted, subject to the 
provisions governing the award of monetary benefits.  

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
